Case 20-10343-LSS Doc 4569 Filed 05/18/21 Page1of4
VICTIM IMPACT STATEMENT 3/1 sri

I'm writing my victim impact statement in a manner that will not revictimize
or reveal who my victims were for their protection. intte Ky he ASA
in the early 79's my Scout “aster/leader was my father. i lly
exposed me and other scouts to sexually explicit Teme ttt hy walpapering
our garage walls (where he stored 5A camping equipme Rayong 2 3
supplies) with centerfolds from Playboy, Penthouse and Yustler 8" RM Ig? i

the troop would meet and gather in our garage in Prepge ag cauprmconping
trips and jamborees,. I felt very ashamed, incontor tae eap aaa a ceeRt**
humiliated during these gatherings, especially when other sc drtta DE
neighborhood hoys would make snide and sexual remarks, this affected my self-
worth and esteem. Since this was our garage I was subfected to being exposed
daily to graphic sexual images for years. I also observed and heard my dad
treat his wife and other females, this included my sisters as property and
sexual objects. This did mot help my negative internal dialog. 4s a child

I had no say, no voice, I was gowerless and felt worthless. 4t that time

I didn't know or understand this was sexual abuse of a child or how this
would affect my Life or the lives of others,

IMPACT ANO MAGNITUDE

 

Qver the next several years my sexual addiction to pornography and
masturbation escalated. “y attitude towards women were flippent I view them
as property and sexual objects. I was eventually reunited with my daughters
who were young teenagers. Shortly after their arrival, I hegan

until was reported and arrested. I was sentenced to 15 years to life in

prison and ordered to pay restitution of $19,9NN, My family ostracized me.
"pan heing found suitible for parole and released, { wilt have to register

as a sex offender, wear a GPS, attend mandatory sex offender classes and

get professional therapy with a qualified therapist who's trained sex related
behaviors. I will he responsible with the costs of these orograms, in addition
T will have extreme difficulity finding adequate employment if possible and
housing as a result of the sex crimes I committed on my {innocent children,

all in attempt to deal with my negative internal dialog and devastating
harmful emotional and psychological rape that f endured as a young hoy while
in the 485A being exposed to sexually explicit material by my Scout Master.

The result of the insidious, dark emotional and psychological long term trauma
has had a multigenerational affect on my family, my sister is addicted to
drugs and homeless, my stepsister was charged with involuntary manslaughter
for NNT killing her best friend in her early teenage years, my children have
heen in several sexually abusive relationships, after my arrest one child

was sexually molested hy an adult family member was imoregnated twice by

him, another child had four children and was unahle to care for them. This
This traumatic emotional pain and suffering will have a perpetual affect

 
 

 

Case 20-10343-LSS Doc 4569 Filed 05/18/21 Page 2of4

on their children. "hen I sexually ahused my victims I essentially sentenced
them to an indeterminate Life term of feeling hetrayed, abused, violated,
shame and embarrassment which affects every aspect of their lives; I know
this first hand, hecause the sexual abuse I endured has affected every aspect
of my life and the lives of my family. 4s a result of my sexual ahuse as

a child, I was a victim, wha hecame a sexual oredater/ahuser and now a
survivor. I have a very unique perspective, seeing and experiencing the
insidious eamotianal and psychological harm first hand from all aspects.

Being notified of a possible paltary $5,999 settlement is insult to infury

to any vietim of sexual ahuse, yet this is an acknowledgement and minimization
of the lang term emotional and psychological harm you've caused. %f,999 wilt
not even come close or compensate the incured costs of any therapy a sexual
assault/abused victim needs in order to transcend the trauma they endured, so
they can at least try to enjoy the rest of their lives with some resolution,
Furthermore, your paltary offer comes at a time when families are at their
most vulnerable time financially, during the Cavid-19 pandemic when they

have lost jobs, can't support their families are very desperate for any
financial relief, you should be absolutely ashamed of yourselfs in an attempt
to victimize us once again.

I am further appalled the 835A attempted to shift blame to the victims for

the sexual abuse they suffered, children should never be hlamed, children
cannot legally give consent, their brains are not cognitively developed enough
to sort through the emotional complexity that is cannected with any sexual
behavior. Children are powerless and helpless, we trusted you as our Scout
Masters/leaders, you BETRAYED US,

I ask all pertinent individuals, President, Vice-President, Chairpersons,
Foard Members, CEN, CEFN, shareholders and all others in charge of the [5A
organization this question; If you or your child was sexually ahused by anyone
in the 4SA or anyone period, would you consider a minuscule *6,999 a
significant compensatory for any emotional, psychological and/or physical
trauma you or your child would have endured satisfactory? Tf you answer no,
then you understand my position. Tf encourage you to do the right thing, have
compassion for the victims, liquidate all "958 assets, stocks, bonds,
investments, endownments, gas and ofl holdings, real estate, all tanqahle
property ineluding all art collections, 954 insurance policies and anything

af value, thus allowing your victims be properly and substantially compensated
for years of silent devastating emotional, psychological pain who suffered
from the sexual abuse they endured, thus having the 954 organization step

up and live up to the Roy Scout's Motta, that 935A organization touted and
encoujraged us Joy Scouts to live up to for so many years.

You will not silence me any Longer, I am taking my voice and power hack,
I am not going away, I am not going to he a victim any longer, T am a survivor,
I have a voice and I will he heard.

Imagine haw the sexual abuse negatively impacted the lives of those victims

who were raped and sodimized at the hands of their Scout Leader(s)/Abuser(s)?

I strongly encourage all victims who endured any sexual abuse while in the

ASA write a victim impact statement to be read and heard posting it on Facebook
.com/AbusedinScouting. Lets send a message ""le won't be silenced.”

byt AIS Victim

 
 

Case 20-10343-LSS Doc 4569 Filed 05/18/21 Page 3of4

3/H/>4

T am submitting my victim impact statment, T wrote it in a manner that would
orotect my victims and not revictimize them.

T would like you to present this letter to all oarties involved; Turges,
Attornies, Plaintiff's % Vefendants and anyone who ts a party to this class

action suit, and have this read at a court oreceeding and/or negotiations.

fould you please post this on Facebook.fom/AhusedinScouting since I don't
have computer or internet access at this time.

Thank You

 
          

Filed 05/18/21 Page 4of4

  

 

Case 20-10343-LSS Doc 4569

a od

  

4 : 0001255363 MAY i4 202i
mmde EPS MAILED FROM ZIP CODE 59101

Justice Lauri Selber Silverstein

BSA Bankruptcy Case
824 Market Street

6th Floor

Wilmington, DE 19801

#6
Ee
